In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 17-1663V
                                                               Filed: May 23, 2018
                                                                 UNPUBLISHED

                                                                         
    WENDI WALTER and PHILLIP                                             
    WALTER, on behalf of M.W., a minor                                       Special Processing Unit (SPU);
    child,                                                                   Ruling on Entitlement; Concession;
                                                                             Table Injury; Rotavirus Vaccine;
                                                                             Intussusception
                                           Petitioner,
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Lynn Elizabeth Ricciardella, U.S. Department of Justice, Washington, DC, for
respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On November 2, 2017, petitioners filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioners allege that their minor child, M.W., suffered an
intussusception as a result of his Rotarix, Prevnar 13, HiB, DTaP, Hepatitis B and IPV
vaccinations received on October 26, 2016. See Petition at 1-2. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On May 21, 2018, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent
      has reviewed the facts of this case and concluded that petitioners’ claim
      meets the Table criteria for intussusception occurring within one to twenty-
      one days after a rotavirus vaccination. 42 C.F.R. § 100.3(a)(XI).
      Specifically, M.W.’s intussusception manifested approximately five days
      after his receipt of the first dose of the rotavirus vaccine, and there is not
      preponderant evidence that his condition was due to a factor unrelated to
      the vaccine. See id.; 42 U.S.C. § 300aa-13(a). Moreover, as discussed
      above, M.W.’s intussusception “resulted in inpatient hospitalization and
      surgical intervention.” See 42 U.S.C. § 300aa-11(c)(1)(D)(iii). Therefore,
      petitioners are entitled to a presumption of causation under the Vaccine
      Act.

 Id. at 4. Respondent further agrees that “[w]ith respect to other statutory and
jurisdictional issues, the records show that the case was timely filed and that the
vaccine was received in the United States. See 42 U.S.C. §§ 300aa-11(c). Petitioners
aver that no civil action or proceedings have been pursued in connection with M.W.’s
vaccine-related injury. Petition at 3.” Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master